BLATCHFORD, District Judge.
In this case a decree must be entered dismissing the libel, with costs, on the ground that it is not shown affirmatively by the libellant, that lie paid anything for demurrage caused by the delay of the barge in transporting the machinery in question to New York. Although it is shown that lie paid sonic demurrage to the charterers of the Levanter, yet it is not shown that any legal claim for demurrage in fact existed against the libellant, in respect of any delay in putting on board of tlie Levanter the machinery in question.